    Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 1 of 28 PageID #:472



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN
                                DIVISION

THADDEUS BEAULIEU,                            )
                                              )
                       Plaintiff,             )
                                              )              Case No. 20-cv-2117
               v.                             )
                                              )              Judge Robert M. Dow, Jr.
ASHFORD UNIVERSITY, et al.,                   )
                                              )
       Defendants.             )

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Thaddeus Beaulieu, unhappy with the way instructors and administrators at

Ashford University treated him and handled his complaints, sued the University and certain

individual employees, plus a program administered by the Department of Veterans Affairs (and

individual employees there), as well as U.S. Representative Bill Foster. Plaintiff seeks hundreds

of millions of dollars in damages. Defendants have moved to dismiss the complaint for a variety

of reasons.

       For the reasons stated below, Defendants’ motions [5, 18, and 22] are granted, and

Plaintiff’s complaint is dismissed without prejudice. Plaintiff’s motion to amend [28] is denied,

as the proposed amended complaint [29] fails to correct the deficiencies in the original complaint.

Plaintiff may file a new motion to amend with a new proposed amended complaint—if he can do

so consistent with the reasoning and instructions in this order—by April 26, 2021. If no motion

for leave to amend is filed by that deadline, the Court will dismiss all claims with prejudice and

enter a final judgment. If a motion for leave to amend is filed, then Defendants may file a response

to the motion no later than May 10, 2021.
     Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 2 of 28 PageID #:473




I.      Background 1

       The complaint is light on facts and heavy on conclusions, but the Court summarizes the

narrative to the best of its understanding. Plaintiff Thaddeus Beaulieu was enrolled as a student

and taking online classes at Ashford University from July 2018 until July 2019. In connection

with his schooling, Plaintiff was also involved with the “Chicago Vocational Rehab Office” or,

more precisely, the Vocational Rehabilitation & Employment Division of the Chicago Regional

Office of the United States Department of Veterans Affairs (“VA”). Plaintiff’s exact involvement

with the VA program, and its relationship with Ashford University, is not clear from the complaint.

       Plaintiff, who is “partially of African American descent” and describes himself as a

Christian, ran into problems with one or more of his instructors. [1-1 at 5.] He alleges that

Ashford University instructors gave him lower grades because he refused “to accept [Ashford

University’s] anti-Christian opinions on morality [such as the practice of Islam, incest, and

homosexuality).” [Id.] An instructor also told Plaintiff not to mention Jesus Christ or God during

class, apparently because other students found Plaintiff’s remarks to be offensive. The instructor

also allowed a Caucasian student to discuss “‘black’ males liking gay porn,” which Plaintiff found

to be offensive. Other students were allowed to mention Jesus, Buddha, and Islam in class without

reprimand.

       Plaintiff’s complaints about they way instructors had treated him somehow made their way

to Justin Harrison, Ashford University’s dean. Plaintiff alleged that his quizzes contained errors,




1
 For purposes of the motion to dismiss, the Court accepts as true all of Plaintiff’s well-pleaded factual
allegations and draws all reasonable inferences in Plaintiff’s favor. Killingsworth v. HSBC Bank Nevada,
N.A., 507 F.3d 614, 618 (7th Cir. 2007); Long v. Shorebank Dev. Corp., 182 F.3d 548, 554 (7th Cir. 1999).



                                                   2
    Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 3 of 28 PageID #:474




and his instructors had admitted so, but Dean Harrison denied it. Relatedly (the Court assumes),

Plaintiff claims that Ashford University staff “wrongfully accused” Plaintiff (of what, he does not

say) to Dean Harrison, and that Dean Harrison slandered Plaintiff in emails (omitting to whom the

emails were sent and what defamatory statements they contained).

      Plaintiff then says that Ashford University made false allegations about him to the Chicago

Vocational Rehab Office, causing the VA to suspend him from the vocational rehab program.

Individual defendants at the VA, for whom the United States has been substituted as a defendant,

[see 20], then failed to review all of the evidence, never spoke with Plaintiff about his side of the

story, and reached a biased decision against him. The VA also declined to change the person

handling Plaintiff’s case or to transfer it to another office, despite his requests. At some point, the

VA suspended Plaintiff from the vocational rehab program.

          At one point, the VA 2 had told Plaintiff that he could continue his online education while

he was out of the country to see his family. After his suspension, the VA said that it was against

its policy to allow any student to complete online schooling in another country out of an office in

the United States, and Plaintiff would have to continue his education in a “brick and mortar”

school.

          Additionally, a “school admittance counselor”—it is not clear whether this person worked

for the VA or Ashford University or somewhere else—led Plaintiff to believe that he would be

awarded full-time vocational rehab benefits (over $900/month) because he would be a full-time

student at Ashford University. However, upon beginning school, Plaintiff received only partial



2
 The complaint does not state who told Plaintiff what, so it is not entirely clear that someone at the VA
made these statements, but this is the Court’s best understanding of Count 9.



                                                   3
    Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 4 of 28 PageID #:475




benefits (roughly $600/month), and no one ever told him that he would not receive full-time student

pay.

       Finally, Plaintiff alleges that U.S. Representative Bill Foster failed to take prompt action

and to conduct a thorough investigation into the matter within a reasonable timeframe.

       On February 8, 2020, Plaintiff filed a suit in Kane County Circuit Court against Ashford

University, Dean Justin Harrison in his individual capacity, Congressman Bill Foster, the (Veterans

Administration) Chicago Vocational Rehab Office, and several individual employees of the VA

(Herbert Morris, Irvine Pasquier, Stephanie L. Sleister, and Pete Hardy). On April 3, 2020, the

case was removed to this Court. [See 1.] On June 22, 2020, the United States was substituted as

the defendant in place of Bill Foster, Herbert Morris, Irvine Pasquier, Stephanie L. Sleister, and

Pete Hardy pursuant to 28 U.S.C. § 2679(d)(1). [See 20.] The complaint now before the Court [1-

1] contains 11 counts:

       Count 1: Slander
       Count 2: Conspiracy and harassment Count
       3: Racial discrimination
       Count 4: Religious Discrimination
       Count 5: Misrepresentation (Intentional Tort)
       Count 6: Negligence I
       Count 7: Negligence II
       Count 7[sic]: Negligence III
       Count 8: Conspiracy
       Count 9: Conspiracy and Misrepresentation
       Count 10: Misrepresentation (Intentional Tort)

       Defendants moved to dismiss on various jurisdictional and substantive grounds. [See 5, 18,

22.] Plaintiff responded but also moved to file an amended complaint. [28, 29], which Ashford

University and Dean Harrison opposed [32].




                                                4
      Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 5 of 28 PageID #:476



II.      Legal Standards

        Defendants’ Rule 12(b)(1) motions [5, 22] challenge Plaintiff’s standing to bring this

lawsuit. Federal Rule of Civil Procedure (“Rule”) 12(b)(1) “provides for dismissal of a claim based

on lack of subject matter jurisdiction, including lack of standing.” Stubenfield v. Chicago Housing

Authority, 6 F.Supp.3d 779, 782 (N.D. Ill. 2013) (citing Retired Chicago Police Ass’n v. City of

Chicago, 76 F.3d 856 (7th Cir. 1996)). Typically, “[i]n ruling on a motion to dismiss for want of

standing, the district court must accept as true all material allegations of the complaint, drawing

all reasonable inferences therefrom in the plaintiff’s favor.” Lee v. City of Chicago, 330 F.3d 456,

468 (7th Cir. 2003) (citing Retired Chicago Police Ass’n, 76 F.3d at 862); see also Moore v. Wells

Fargo Bank, N.A., 908 F.3d 1050, 1057 (7th Cir. 2018); Browner v. American Eagle Bank, 355

F.Supp.3d 731, 732–33 (N.D. Ill. 2019). However, when “standing is challenged as a factual

matter, the plaintiff must come forward with ‘competent proof’—that is a showing by a

preponderance of the evidence—that standing exists.” Lee, 330 F.3d at 468; see also Apex Digital,

Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 445 (7th Cir. 2009) (once evidence calling the

plaintiff’s standing into question is proffered, the presumption of correctness accorded to a

complaint’s allegations falls away, and the plaintiff bears the burden of coming forward with

competent proof that standing exists).

        Dean Harrison’s motion to dismiss also argues that the Court lacks personal jurisdiction

over him, an inquiry that is governed by Rule 12(b)(2). [19 at 11.] A motion to dismiss under Rule

12(b)(2) challenges whether the Court has jurisdiction over a defendant. The party asserting

jurisdiction has the burden of proof. See Tamburo v. Dworkin, 601 F.3d 693, 701 (7th Cir. 2010).

The Court may consider affidavits and other competent evidence submitted by the parties. Purdue

Rsch. Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). If the Court rules on



                                                 5
    Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 6 of 28 PageID #:477



the motion without a hearing, the plaintiff need only establish a prima facie case of personal

jurisdiction. GCIU-Emp’r Ret. Fund v. Goldfarb Corp., 565 F.3d 1018, 1023 (7th Cir. 2009). The

Court will “read the complaint liberally, in its entirety, and with every inference drawn in favor

of” the plaintiff. Cent. States, Se. & Sw. Areas Pension Fund v. Phencorp Reinsurance Co., 440

F.3d 870, 878 (7th Cir. 2006) (quoting Textor v. Bd. of Regents of N. Ill. Univ., 711 F.2d 1387,

1393 (7th Cir. 1983)). “[O]nce the defendant has submitted affidavits or other evidence in

opposition to the exercise of jurisdiction,” however, “the plaintiff must go beyond the pleadings

and submit affirmative evidence supporting the exercise of jurisdiction.” Purdue, 338 F.3d at 783.

Any dispute concerning relevant facts is resolved in the plaintiff’s favor. Id. at 782–83.

       Defendants’ Rule 12(b)(6) motions [5, 19, 22] challenge the sufficiency of the complaint.

To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which relief can be

granted, the complaint first must comply with Rule 8(a) by providing “a short and plain statement

of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), such that the

defendant is given “fair notice of what the * * * claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)) (alteration in original). Second, the factual allegations in the complaint must be sufficient

to raise the possibility of relief above the “speculative level.” E.E.O.C. v. Concentra Health Servs.,

Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “A pleading that

offers ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of action will

not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).


       Dismissal for failure to state a claim under Rule 12(b)(6) is proper “when the allegations

in a complaint, however true, could not raise a claim of entitlement to relief.” Twombly, 550 U.S.




                                                  6
       Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 7 of 28 PageID #:478



at 558. In reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts as true all

of Plaintiff’s well-pleaded factual allegations and draws all reasonable inferences in Plaintiffs’

favor. Killingsworth v. HSBC Bank Nevada, N.A., 507 F.3d 614, 618 (7th Cir. 2007). However,

“[t]o survive a motion to dismiss, the well-pleaded facts of the complaint must allow the court to

infer more than the mere possibility of misconduct.” Langworthy v. Honeywell Life & Acc. Ins.

Plan, 2009 WL 3464131, at *2 (N.D. Ill. Oct. 22, 2009) (citing McCauley v. City of Chicago, 671

F.3d 611, 616 (7th Cir. 2011)). Additionally, the Court “need not accept as true legal conclusions,

or threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

Evaluating whether a “claim is sufficiently plausible to survive a motion to dismiss is ‘a

contextspecific task that requires the reviewing court to draw on its judicial experience and

common sense.’” Id. (quoting McCauley, 671 F.3d at 616).

III.     Analysis A.   Preliminary Matters

         The Court must first establish what facts and materials it may consider in deciding the

pending motions. When deciding a motion under Rule 12(b)(6), the Court generally cannot

consider matters outside the pleadings without converting the motion into one for summary

judgment under Rule 56. Fed.R.Civ.P. 12(d); Van Tassell v. United Mktg. Grp., LLC, 795 F. Supp.

2d 770, 779 (N.D. Ill. 2011). There are a few exceptions, such as facts or documents that the Court

may take judicial notice of, and district courts may also look beyond the jurisdictional allegations

of a complaint and view evidence to determine whether subject matter jurisdiction exists.

Ciarpaglini v. Norwood, 817 F.3d 541, 543 (7th Cir. 2016) (citing Long v. Shorebank Development

Corp., 182 F.3d 548, 554 (7th Cir. 1999)).




                                                 7
    Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 8 of 28 PageID #:479



        Plaintiff attached to his response seventeen exhibits [27-1 through 27-17], but the Court

may not consider them. Upon brief review, they appear to be primarily emails and correspondence

between Plaintiff and individuals at Ashford University, which do not bear on the Court’s subject

matter jurisdiction or fall within the categories of materials as to which the Court may take judicial

notice. Similarly, Plaintiff’s response alleges many facts not contained in the complaint, which

the Court cannot consider either. A “[p]laintiff may not supplement or amend his complaint by

presenting new facts or theories in his briefing in opposition to a motion to dismiss.” Duffy v.

Ticketreserve, Inc., 722 F. Supp. 2d 977, 990 (N.D. Ill. 2010).

        The United States attached to its motion to dismiss [22] two affidavits in support of its

argument that Plaintiff has not exhausted his administrative remedies. The United States frames

this as a subject matter jurisdiction issue: because Plaintiff did not exhaust his administrative

remedies, the FTCA’s waiver of sovereign immunity does not apply and—the government

argues—the Court lacks subject matter jurisdiction. If correct, then the Court would be able to

take those materials into account. However, as discussed below, the Seventh Circuit does not view

federal sovereign immunity as a subject matter jurisdiction issue, so the Court is not persuaded that

it can consider these affidavits at this stage.

        B.      Standing

        The Court begins with jurisdictional issues. Congressman Foster argues that the Court

lacks subject matter jurisdiction first because Plaintiff lacks standing, and second because his

claims against Congressman Foster are barred by sovereign immunity (which is addressed below).

[See 5.] Standing is a threshold issue. Lujan v. Defs. of Wildlife, 504 U.S. 555, 569 (1992). Article

III standing requires a plaintiff to have “(1) suffered an injury in fact, (2) that is fairly traceable to

the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial



                                                    8
    Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 9 of 28 PageID #:480



decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan, 504 U.S. at 560-61).

“[T]he party invoking federal jurisdiction[] bears the burden of establishing these elements.” Id. at

1547. With respect to Congressman Foster, Plaintiff certainly has not established traceability. The

complaint does not even suggest a connection between Congressman Foster and any of the alleged

injuries to Plaintiff, which range from his grades to instructors treating him poorly in class to

suspension from the vocational rehab program. There are no allegations that he directly caused

any of Plaintiff’s injuries, and the complaint does not explain how his alleged failure to investigate

caused or even contributed to any of Plaintiff’s alleged injuries. (In fact, the complaint does not

even allege that Plaintiff asked Congressman Foster to investigate.) In short, nothing in the

complaint is fairly traceable back to Congressman Foster. Accordingly, Plaintiff lacks standing to

bring claims against him and the Court lacks subject matter jurisdiction over Plaintiff’s claims

against him. This alone warrants dismissal of Plaintiff’s claims against Congressman Foster. 3


        C.      Personal Jurisdiction

       Dean Harrison argues that he has insufficient contacts with Illinois for this Court to have

personal jurisdiction over him, and even if he did, any acts he committed in the state of Illinois

were done on behalf of his employer, so the fiduciary shield doctrine applies to foreclose personal

jurisdiction over him. [19 at 11-12.]

       The Due Process Clause of the Fourteenth Amendment authorizes a court to exercise

jurisdiction over a non-resident defendant only if the defendant has “certain minimum contacts

with [the state] such that the maintenance of the suit does not offend ‘traditional notions of fair


3
 Congressman Foster also argues that because sovereign immunity precludes money judgments against
him, Plaintiff has not adequately alleged redressability. Defendants cite no authority for the proposition



                                                    9
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 10 of 28 PageID #:481



play and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting

Milliken v. Meyer, 311 U.S. 457, 463 (1940)). In other words, “it is essential in each case that there

be some act by which the defendant purposefully avails itself of the privilege of conducting

activities within the forum State, thus invoking the benefits and protections of its laws.” Hanson

v. Denckla, 357 U.S. 235, 253 (1958). The requirement that a defendant have “minimum contacts”

with the forum ensures that a non-resident defendant will not be forced to litigate in a jurisdiction

as a result of “random, fortuitous, or attenuated contacts” with the forum or the unilateral activity

of the plaintiff; the defendant “should reasonably anticipate being haled into court” there. Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 474-75 (1985).

            “In the realm of personal jurisdiction, federal constitutional law draws a sharp and vital


that the doctrine of sovereign immunity entirely blocks redressability in these circumstances. Furthermore,
there are statutory waivers of sovereign immunity, and the parties have not briefed the effect of those those
waivers—which allow, under certain circumstances, recover against defendants like Congressman Foster—
on the argument that the doctrine of sovereign immunity prevents a plaintiff from showing redressability.
Fortunately, it is not necessary to untangle such questions at this time, because the Court resolves the
standing issue on the basis of Plaintiff’s failure to show traceability.
distinction between two types of personal jurisdiction: specific or case-linked jurisdiction, and

general or all-purpose jurisdiction.” Abelesz v. OTP Bank, 692 F.3d 638, 654 (7th Cir. 2012).

General (or “all-purpose”) jurisdiction exists only “when the [party’s] affiliations with the State in

which suit is brought are so constant and pervasive as to render it essentially at home in the forum

State.” Daimler AG v. Bauman, 571 U.S. 117, 121 (2014) (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 923–24 (2011)) (internal quotation marks and alteration

omitted).    Specific jurisdiction exists when the lawsuit “aris[es] out of or relate[s] to the

defendant’s contacts with the forum.” Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S.

408, 414 n.8 (1984). As the Seventh Circuit recently explained, the Supreme Court has “distilled




                                                     10
    Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 11 of 28 PageID #:482



three “essential requirements” for the exercise of specific jurisdiction over an out-ofstate

defendant:

        First, the defendant’s contacts with the forum state must show that it “purposefully
        availed [itself] of the privilege of conducting business in the forum state or
        purposefully directed [its] activities at the state.” Second, the plaintiff’s alleged
        injury must have arisen out of the defendant’s forum-related activities. And finally,
        any exercise of personal jurisdiction must comport with traditional notions of fair
        play and substantial justice.

Curry v. Revolution Laboratories, LLC, 949 F.3d 385, 398 (7th Cir. 2020)) (quoting Lexington Ins.

Co. v. Hotai Ins. Co., Ltd., 938 F.3d 874, 878 (7th Cir. 2019) (alterations in original) (quoting

Felland v. Clifton, 682 F.3d 665, 673 (7th Cir. 2012)).

        The complaint fails to make even a prima facie case for personal jurisdiction over Dean

Harrison. It alleges no facts suggesting that Dean Harrison has any affiliation with Illinois, much

less one that is so constant and pervasive so as to make him “at home” in the state and subject him

to general jurisdiction. Nor are there any allegations that Dean Harrison directed any activities at

the state of Illinois or conducted any activities in Illinois that gave rise to Plaintiff’s injuries such

that specific jurisdiction could be established. The only connection between Dean Harrison and

Illinois that the Court can draw from the complaint is that Dean Harrison was employed by an

online university and one of its students, Plaintiff, was located in Illinois. That attenuated contact

with Illinois should not have made Dean Harrison reasonably anticipate being haled into court in

this state. In sum, the complaint fails to plead the minimum contacts required to establish that the

Court has personal jurisdiction over Dean Harrison, and the claims against him (which the Court

believes are found in Counts 1, 3, 5, and 8) therefore must be dismissed. 4



4
  Because the Court resolves the personal jurisdiction question on these grounds, it need not address the
Illinois fiduciary shield doctrine at this time.



                                                   11
    Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 12 of 28 PageID #:483



       D.      Sovereign Immunity

       Though Congressman Foster and the United States frame their argument that sovereign

immunity requires dismissal under Rule 12(b)(1), the Seventh Circuit does not treat sovereign

immunity as an issue of subject matter jurisdiction. 5 “[W]hat sovereign immunity means is that

relief against the United States depends on a statute; the question is not the competence of the court

to render a binding judgment, but the propriety of interpreting a given statute to allow particular

relief.” United States v. Cook County, 167 F.3d 389 (7th Cir. 1999). The statutory exceptions

enumerated in 28 U.S.C. § 2680(a)-(n) to the United States’s waiver of sovereign immunity (found

in 28 U.S.C. § 1346(b)) limit the breadth of the Government’s waiver of sovereign immunity, but

they do not accomplish this task by withdrawing subject-matter jurisdiction from the federal



courts.” Parrott v. United States, 536 F.3d 629, 634–35 (7th Cir. 2008) (citing Frey v. EPA, 270

F.3d 1129, 1132–33 (7th Cir. 2001) (differentiating between provisions that affect a federal court’s

competence to adjudicate cases under Article III, thereby limiting its subject-matter jurisdiction,

from those that merely set limits on a plaintiff’s ability to obtain relief)). “It is the Government’s

burden to assert these exceptions if and when it seeks to defeat a claim because of them.” Id.

(finding that the court had jurisdiction to decide whether plaintiff was entitled to proceed with his

claims against the United States). Having set out the Seventh Circuit’s view, the Court proceeds

to Defendants’ arguments.




5
 For a discussion of the Seventh Circuit’s approach, see Corpeno-Argueta v. United States, 341 F. Supp.
3d 856, 861 (N.D. Ill. 2018).




                                                  12
    Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 13 of 28 PageID #:484



        Plaintiff attempts to bring multiple tort claims for money damages against the United

States. 6 In general, the doctrine of sovereign immunity bars actions for money damages against

the United States or its agencies. F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994); United States v.

Testan, 424 U.S. 392, 399 (1976) (the United States may not be sued except by its consent, “and

the terms of its consent to be sued in any court define that court’s jurisdiction to entertain the suit”)

(citation and quotation omitted). However, the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§

1346(b), 2671–2680 allows actions against the government for money damages “arising out of

torts committed by federal employees.” Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 217–218

(2008). The remedy provided by the FTCA is the “exclusive” basis for a common law tort claim

against an officer or employee of the federal government “while acting within the scope of his

office or employment.” See 28 U.S.C. §§ 1346(b), 2679(b)(1); Couch v. United States, 694 F.3d

852, 856 (7th Cir. 2012).


        The FTCA’s waiver of sovereign immunity, however, is limited by its own procedural rules

that act as a condition on the waiver. United States v. Wong, 135 S. Ct. 1625, 1636 (2015); Warrum

v. United States, 427 F.3d 1048, 1049–50 (7th Cir. 2005). The first relevant limit is administrative

exhaustion: no FTCA action may be initiated against the United States until the plaintiff has

presented a claim to the appropriate federal agency and that agency has denied the claim or has

failed to issue a final decision within six months of the date that the claim was presented. 28 U.S.C.

§ 2675(a); McNeil v. United States, 508 U.S. 106, 107 n1, (1993); Kanar v. United States, 118 F.3d




6
 The United States was substituted as the defendant in place of Bill Foster, Herbert Morris, Irvine Pasquier,
Stephanie L. Sleister, and Pete Hardy pursuant to 28 U.S.C. § 2679(d)(1). [See 20.]



                                                     13
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 14 of 28 PageID #:485



527, 528 (7th Cir. 1997) (“No one may file suit under the Federal Tort Claims Act without first

making an administrative claim.”). This requirement cannot be waived. Best Bearings Co.

v. United States, 463 F.2d 1177, 1179 (7th Cir. 1972) (abrogated on other grounds by Irwin v.

Department of Veterans Affairs, 498 U.S. 89 (1990)).

       The complaint does not allege that Plaintiff filed any administrative claim regarding his

grievances against the United States, and the United States has presented evidence that he did not

file any administrative claim with the VA or the U.S. House of Representatives. [22 at 6-10.] It is

not entirely clear whether the Court may consider this evidence. Although Defendants submitted

evidence in support of an argument they frame as a subject matter jurisdiction issue-- suggesting

that the Court could consider affidavits—the Seventh Circuit does not view the United States’s

sovereign immunity to be an issue of subject matter jurisdiction, as discussed above. But the Court

need not resolve that question, because Plaintiff’s own words settle the administrative exhaustion

matter. Plaintiff told the Court that he intends to pursue administrative processes, effectively

admitting that he has not exhausted those remedies. [27 at 1-2.] For this reason, Plaintiff may not,

at this time, bring a suit under the FTCA and sovereign immunity bars his claims against the United

States and Congressman Foster, so his claims against those defendants (Counts 2, 6, 7, 7[sic]

against Congressman Foster, 9 and 10) are dismissed.

       Two points additional points on the FTCA are worth addressing. First, Plaintiff’s claims

for intentional torts against the United States are not allowed and would be dismissed even if

Plaintiff had exhausted his administrative remedies. The FTCA’s waiver of sovereign immunity

is subject to a number of exceptions, including the intentional tort exception, Millbrook v. United

States, 569 U.S. 50, 52 (2013), which bars suits alleging certain intentional torts, including

misrepresentation and deceit. 28 U.S.C. § 2680(h). Therefore, to the extent that Plaintiff alleges



                                                14
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 15 of 28 PageID #:486



claims for intentional torts against the United States in Counts 2, 9, and 10, they are dismissed.

Deloria v. Veterans Admin., 927 F.2d 1009, 1012–13 (7th Cir. 1991) (collecting cases and

dismissing claim where plaintiff’s allegations sounded in deliberate misrepresentation); Omegbu

v. United States, 475 Fed.Appx. 628, 629 (7th Cir. 2012) (dismissing claim under the intentional

tort exception where plaintiff alleged that officials “deliberately falsified information in his file”);

Cannon v. Forest Pres. Dist. of Cook Cnty., 2015 WL 921037, at *5 (N.D. Ill. Feb. 26, 2015)

(holding that plaintiffs could not pursue FTCA claims arising “out of allegations of deceit or

misrepresentation, regardless of how that claim is framed”).

       Second, even if Plaintiff’s claims were exhausted, those against Congressman Foster would

be barred by the discretionary function exception. Congress excepted from the FTCA’s waiver of

sovereign immunity “[a]ny claim ... based upon the exercise or performance or the failure to

exercise or perform a discretionary function or duty on the part of a federal agency or an employee

of the Government, whether or not the discretion involved be abused.” 28 U.S.C. § 2680(a); see

Berkovitz v. United States, 486 U.S. 531, 535 (1988). The discretionary function exception has

two requirements: the conduct alleged must involve an element of judgment or choice, and the

challenged discretionary conduct must amount to a permissible exercise of policy judgment.

Reynolds v. United States, 549 F.3d 1108, 1112 (7th Cir. 2008). A congressman’s decision whether

to investigate a dispute over grades and classroom conduct between a private university and a

student certainly involves an element of judgment or choice, and declining to invest time and

resources into such an investigation is an allowable exercise of a congressman’s policy judgment.

Thus, the discretionary function exception bars Plaintiff’s claims against Congressman Foster and

Count 7[sic] against him must be dismissed.




                                                  15
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 16 of 28 PageID #:487



        E.       Federal Discrimination Claims

        Defendant Ashford University helpfully analyzes Count 3 (Racial Discrimination) and

Count 4 (Religious Discrimination) under Title IV and Title VI of the Civil Rights Act of 1964.

[19 at 5.] First, there is no private right of action under Title IV, meaning that Plaintiff, as a private

citizen, cannot pursue claims under Title IV. Bedford v. Univ. of Louisville Sch. of Med., 887 F.2d

1086 (6th Cir. 1989) (affirming dismissal of claims under Title IV because it “does not create a

separate cause of action”); Carroll v. Millersville Univ. of PA, No. CV 16-1406, 2020 WL 762509,

at *11 (E.D. Pa. Feb. 14, 2020) (“Title IV does not provide a separate cause of action”);

Davis v. Hooper, No. CIV. A. 07-632-GMS, 2008 WL 4220062, at *5 (D. Del. Sept. 15, 2008)

(dismissing plaintiff's claims under Title IV because he had “no private cause of action for civil

damages” under that statute). To the extent that Counts 3 and 4 are brought under Title IV, they

are dismissed.


       Next, religious discrimination is not covered by Title VI. 42 U.S.C. § 2000d et seq.; Brown

v. William Rainey Harper Coll., 2017 WL 3278822, at *3 (N.D. Ill. Aug. 1, 2017);

LubavitchChabad of Ill., Inc. v. Nw. Univ., 6 F. Supp. 3d 806, 816 (N.D. Ill. 2013). To the extent

that Count 4 asserts a claim under Title VI, it is dismissed.

        Racial discrimination, on the other hand, is a valid claim under Title VI. To state a claim

under Title VI, plaintiffs must allege: (1) that they have been intentionally discriminated against

on the grounds of race; and (2) that defendants are recipients of federal financial assistance. Khan

v. Midwestern Univ., 147 F. Supp. 3d 718, 720 (N.D. Ill. 2015). The complaint must also allege

“factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Adams, 742 F.3d at 727 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678




                                                   16
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 17 of 28 PageID #:488



(2009)). Threadbare allegations and conclusory statements are not sufficient to support a plausible

cause of action. Id.

       The complaint teeters on the edge of stating a claim, but at this point it is too conclusory.

Plaintiff alleges no facts suggesting a causal connection between his race and the instructor’s

treatment—other than his own race, which alone is not enough—nor does he allege the race of any

of the students he says were allowed to discuss religion. See Khan 147 F. Supp. 3d at 721 (plaintiff

failed to state Title VI claim where she alleged only that she was “of Indian descent” and that

defendant discriminated against her because she was of Indian descent, but not, for example, that

students of another race were treated differently or anyone associated with the defendant made

comments related to her race); Jackson v. N. Illinois Univ. Coll. of L., 2010 WL 4928880, at *2

(N.D. Ill. Nov. 30, 2010) (allegations that plaintiff was black and that defendant school had a low

percentage of black women and black students in its JD program were too conclusory to state a

Title VI claim). He does state that a Caucasian student was allowed to discuss topics that he found

offensive, such as gay porn, but Plaintiff does not state that he was prohibited from commenting

on those same topics. Thus, the one other student whose race is alleged does not appear similarly

situated to Plaintiff, and the Court cannot infer intentional discrimination against Plaintiff. The

complaint therefore fails to state a claim for racial consideration under Title VI, and Count 3 must

be dismissed.

        F.      Administrative Exhaustion and Preemption

       Turning to the remaining arguments for dismissal, the first issue to confront is

administrative exhaustion. Having discussed exhaustion at the federal level above, the Court now

addresses administrative exhaustion in the context of certain state law claims. The relevant

administrative scheme is the Illinois Human Rights Act, which vests the Illinois Human Rights



                                                17
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 18 of 28 PageID #:489



Commission with exclusive jurisdiction over allegations of civil rights violations brought under

Illinois law. 775 Ill. Comp. Stat. 5/8-111(D) (2008) (stating that “no court of this state shall have

jurisdiction over the subject of an alleged civil rights violation other than as set forth in this Act”);

Naeem v. McKesson Drug Co., 444 F.3d 593, 602 (7th Cir. 2006). That encompasses claims for

racial discrimination, see, e.g., Paxson v. Cty. of Cook, Illinois, 2002 WL 1968561, at *4 (N.D. Ill.

Aug. 23, 2002) and religious discrimination, see, e.g., Hussaini v. G4S Secure Sols. (USA) Inc.,

379 F. Supp. 3d 679, 683 (N.D. Ill. 2019). The IHRA also preempts torts related to civil rights

violations, see Richards v. U.S. Steel, 869 F.3d 557, 564 (7th Cir. 2017). To bring a claim in court

under the IHRA, a plaintiff must first pursue and exhaust his administrative remedies. 775 ILCS

§5/7A-102; 775 ILCS §5/8-111; Baziar v. Moy, 2016 WL 772861 at * 2 (N.D. Ill. 2016). Failing

to comply with the exhaustion requirements results in dismissal of an IHRA claim. Mayle v.

Chicago Park District, 2019 WL 2773681 at *5 (N.D. Ill. 2019).

        To the extent that Count 2 (conspiracy and harassment), Count 3 (racial discrimination),

and Count 4 (religious discrimination) pursue claims under state law, they are civil rights violations

that are preempted by the IHRA. Plaintiff admits that he has not yet exhausted his administrative

remedies [see 27 at 1-2 (saying that he “intends to use” administrative remedies and asking the

Court to allow him to bring claims in the future if he later “concludes that the Administrative

Remedies … did not fully and fairly compensate him.”).] Therefore, Counts 2, 3, and 4 must be

dismissed.

        Ashford University argues that Count 1 (slander) is a related tort preempted by the IHRA,

but it is too soon to say. To determine whether a tort related to a civil rights claim is preempted

by the IHRA, the Court must ask whether the plaintiff states a valid common-law claim without

needing to rely on the rights and duties created by the Illinois Human Rights Act. Richards v. U.S.



                                                   18
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 19 of 28 PageID #:490



Steel, 869 F.3d 557, 564 (7th Cir. 2017) (citations omitted). The preemption test “rest[s] on an

examination of legal duties, not on the factual” overlap between the claims. Naeem, 444 F.3d at

603 n.4. Plaintiff’s slander allegations are so vague that the Court cannot tell at this stage whether

he can state a claim independent of any duties created by the IHRA, so Ashford University’s

motion on these grounds is denied.


       G.      Count 1 (slander)

       But the Court does grant Ashford’s motion to dismiss the claim for slander (which the law

recognizes as “defamation”) for failure to state a claim. To state a claim for defamation under

Illinois law, a plaintiff “must present facts showing that the defendant made a false statement about

it, that the defendant made an unprivileged publication of that statement to a third party, and that

this publication caused damage.” Maui Jim, Inc. v. SmartBuy Guru Enterprises, 386 F. Supp. 3d

926, 940 (N.D. Ill. 2019). There are two types of defamation: defamation per se, and defamation

per quod. Illinois recognizes the following five categories of statements as defamation per se: (1)

words that impute the commission of a crime, (2) words that impute an infection with a loathsome

communicable disease, (3) words that impute an inability to perform or lack of integrity in

performing employment duties, (4) words that prejudice a party or impute a lack of ability in a

person’s profession, and (5) words that impute a person has engaged in adultery or fornication.

Solaia Technology, LLC v. Specialty Pub Co., 852 N.E.2d 825, 579–80 (Ill. 2006). In a defamation

per quod action, damage to the plaintiff’s reputation is not presumed and the plaintiff must plead

and prove special damages. Tuite v. Corbitt, 866 N.E.2d 114, 121 (Ill. App. 2006).

       The complaint contains little more than conclusory assertions that various defendants

defamed Plaintiff. There is no description of the statements or explanation of their falsity, and the




                                                 19
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 20 of 28 PageID #:491



Court cannot even tell if the claim should be construed as defamation per se or per quod. Either

way, it the allegations in the complaint are insufficient. If per quod, however, the complaint also

fails to allege special damages. Because the defamation claim is almost purely conclusory, it does

not state a claim, and Count 1 must be dismissed.

       H.      Conspiracy Claims

       Counts 2, 8, and 9 assert claims for conspiracy. Buckner v. Atl. Plant Maint., Inc. lays out

the relevant framework for analyzing conspiracy claims under Illinois law:

       The mere characterization of a combination of acts as a conspiracy is insufficient
       to withstand a motion to dismiss. In order to state a claim for civil conspiracy, a
       plaintiff must plead a combination of two or more persons for the purpose of
       accomplishing by concerted action either an unlawful purpose or a lawful purpose
       by unlawful means. We first note that, because the acts of an agent are considered
       in law to be the acts of the principal, there can be no conspiracy between a principal
       and an agent.

694 N.E.2d 565, 571 (Ill. 1998) (citations omitted).

Each of Plaintiff’s conspiracy claims must be dismissed. Count 2 fails to the extent that it asserts

a conspiracy between agents (Dean Harrison and other Ashford staff) and their principal (Ashford

University), because that is not permitted under Illinois law. Id. To the extent that it alleges a

conspiracy between Ashford University and the VA, the Court reads the complaint to assert that

they conspired to prevent Plaintiff from returning to school, but this is a bare conclusion—the

complaint contains no facts describing any action taken by someone at Ashford, or the VA, or

explaining that they acted together for an unlawful purpose or a to achieve a lawful purpose in an

unlawful way. Count 8 is similarly lacking in factual allegations. For these reasons, both Count

2 and Count 8 must be dismissed.

The Court has difficulty following Count 9. In alleging conspiracy and misrepresentation, the

count uses “defendant” and “Vocational Rehab office” separately, but it is not clear whether



                                                20
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 21 of 28 PageID #:492



Plaintiff is talking about Ashford University and the VA’s vocational rehab program, or only the

vocational rehab program. If the latter, the claim must be dismissed because it identifies only one

wrongdoer, not the two or more required to state a conspiracy claim. See id. If the former, the

claim still fails. Count 9 appears to describe contradictions between statements that someone at

Ashford made and statements that someone at the vocational rehab program previously made, but

it does not contain facts describing any action taken by someone at Ashford, or the VA, or

suggesting that they acted together for an unlawful purpose or a to achieve a lawful purpose in an

unlawful way. Count 9 must be dismissed as well.

       I.      Negligence Claims

       Congressman Foster also argues that Plaintiff fails to state a claim for negligence because

the Congressman owed no duty to Plaintiff to investigate Plaintiff’s problems with his school. “To

state a cause of action for negligence, a plaintiff must demonstrate that the defendant owed a duty

of care to the plaintiff, that the defendant breached the duty, and that an injury was proximately

caused by the breach.” Prostran v. City of Chicago, 811 N.E.2d 364, 367–68 (2004). “[W]hen

considering a plaintiff’s claim of negligence, it is axiomatic that a court must first determine that

the defendant owed a legal duty to the plaintiff. Without such a determination, there can be no

finding of liability, as ‘a legal duty is a prerequisite to liability.’” Suerth v. Exxon Mobil Corp.,

2007 WL 2566265, at *2 (N.D. Ill. Aug. 29, 2007) (quoting Belluomini v. Stratford Green Condo.

Assoc., 346 Ill. App. 3d 687, 691 (2004)).

       Nothing in the complaint suggests that Congressman Foster owed Plaintiff any duty

regarding his dispute with Ashford University. The only basis for Plaintiff’s claim is that

Congressman Foster failed to investigate Plaintiff’s case. Even assuming that Plaintiff requested

an investigation from Congressman Foster, members of Congress have no duty to assist a



                                                 21
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 22 of 28 PageID #:493



constituent on the constituent’s demand. See, e.g., Richards v. Harper, 864 F.2d 85, 88 (9th Cir.

1988) (affirming dismissal of pro se plaintiff's claim against U.S. Representative because

Representative’s failure to help the plaintiff was “neither inappropriate nor actionable”); De Masi

v. Schumer, 608 F. Supp. 2d 516, 525 n.12 (S.D.N.Y. 2009) (“[C]ourts have recognized that elected

members of the House and Senate cannot be sued simply because a constituent believes that

member has failed to take a certain action or respond to the constituent’s request for assistance.”)

(collecting cases); Lannak v. Biden, No. 06-cv-00180, 2007 WL 625849, at *2 (D. Del. Feb. 27,

2007) (“[P]laintiff’s claim is barred under the legal principle that a member of Congress’[s] refusal

to assist a constituent in response to the constituent’s request for help does not create a cognizable

claim.”); McDonough v. Ney, 599 F. Supp. 679, 683 (D. Me. 1984) (Congress members’ failure to

intervene in plaintiffs’ spat with state officials over education policy was “neither inappropriate

nor actionable”). Without any duty owed to Plaintiff, Congressman Foster’s conduct, as alleged

in the complaint and taken in the light most favorable to Plaintiff, does not allow the court to draw

the inference that the Congressman is liable for any misconduct. Iqbal, 556 U.S. at 678. As a

result, Count 7 [sic] must be dismissed.

        J.     Misrepresentation Claims

       Count 5, Count 9, and Count 10 assert claims for misrepresentation. In Illinois, to state a

claim for fraudulent misrepresentation, a plaintiff must plead: (1) a false statement of material fact;

(2) known or believed to be false by the person making it; (3) an intent to induce the plaintiff to

act; (4) action by the plaintiff in justifiable reliance on the truth of the statement; and (5) damage

to the plaintiff resulting from such reliance. Doe v. Dilling, 888 N.E.2d 24, 35–36 (Ill. 2008).

Claims for intentional misrepresentation must satisfy the requirements of Federal Rule of Civil

Procedure 9(b). Equity Builders & Contractors, Inc. v. Russell, 406 F. Supp. 2d 882, 888 (N.D. Ill.



                                                  22
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 23 of 28 PageID #:494



2005). Rule 9(b) requires a party to “state with particularity the circumstances constituting fraud

or mistake.” Fed. R. Civ. P. 9(b). As a practical matter, this means that the plaintiff must identify

the “who, what, when, where, and how” of the alleged fraud. Benson v. Fannie May Confections

Brands, Inc., 944 F.3d 639, 646 (7th Cir. 2019).

       None of the intentional misrepresentation counts are alleged with particularity. In fact,

none even allege all of the elements required to state a claim, much less with the minimum of detail

required by Rule 9(b). Count 5 arguably identifies a false statement: Dean Harrison told Plaintiff

that the quizzes did not contain errors, when they did in fact contain errors. However, even if this

claim had not already been dismissed for lack of personal jurisdiction, the Court would still find

that it fails to state a claim. It is not clear from the complaint how the statement about quiz errors

is a material fact, and the complaint alleges nothing about Dean Harrison’s knowledge of the

statement’s falsity, inducement, reliance, or reliance causing damages.

       Similarly, Count 9 arguably identifies a false statement—that Plaintiff would be allowed

to continue his online classes while out of the country—and the Court can understand how that

misstatement could be material. However, the complaint again fails to allege any facts at all

regarding knowledge of the statement’s falsity, inducement, reliance, or reliance causing damages.

       Count 10 alleges that a VA employee omitted to tell Plaintiff that he would not receive full

time benefits for being a student at Ashford. (It also alleges that a school admissions counselor

did tell him that he would receive full time benefits, but she is not a defendant and Plaintiff does

not allege that she works for the VA or Ashford, so it does not appear that he is pursuing a claim

based on this statement.) A misrepresentation claim may be based on an omission of a material

fact. See, e.g., Weidner v. Karlin, 932 N.E.2d 602, 605 (2010). Again, the Court can see how this

omission may be material, but the complaint does not include any facts supporting the remaining



                                                 23
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 24 of 28 PageID #:495



elements of a misrepresentation claim. For these reasons, Count 2, Count 9, and Count 10 must

be dismissed.

        K.      18 U.S.C. § 1001

        Plaintiff’s response says that he is asserting fraud claims under the criminal code, 18 U.S.C.

§ 1001. [27. at 3, 12-13.] This section makes it a crime for any person to knowingly make a false

statement to a government official or to conceal or cover up a material fact with a trick or scheme.

However, “[n]othing in that criminal statute provides for a private right of action or provides civil

remedies for a private person affected by any such statement. Only the government may prosecute

a defendant for this crime.” Daniels v. American Postal Worker Union, 167 F. Supp. 2d 999, 1003

(N.D. Ill. 2001) (dismissing pro se plaintiff’s claims asserted under 18 U.S.C. § 1001 and

terminating case); Luecke v. Gen. Elec. Co., 2006 WL 1589619, at *4 (E.D. Wis. June 6, 2006)

(“18 U.S.C. § 1001 is a criminal statute that does not provide a private cause of action.”). To the

extent that Plaintiff asserts any claims under 18 U.S.C. § 1001, they are dismissed with prejudice.

Johnson v. Piontek, 799 F. App’x 418, 420 (7th Cir. 2020) (affirming dismissal with prejudice

where amendment “would have been pointless) (citing O’Boyle v. Real Time Resolutions, Inc., 910

F.3d 338, 347 (7th Cir. 2018)).


        L.      Motion to Amend the Complaint

        Plaintiff also filed a motion to amend his complaint [28] and a proposed amended complaint

[29]. Ashford University opposes the motion [32]. The Court denies Plaintiff’s motion, based on

deficiencies in the proposed amended complaint, but without prejudice. Plaintiff may file a new

motion to amend, with a new proposed amended complaint, if the proposed amended complaint

corrects the deficiencies identified in this order.




                                                  24
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 25 of 28 PageID #:496



       A district court may deny a motion for leave to amend when the plaintiff fails to establish

that the proposed amendment would cure the deficiencies identified in the earlier complaint.

Gonzalez-Koeneke v. West, 791 F.3d 801, 807 (7th Cir. 2015) (citing Arlin–Golf, LLC v. Vill. of

Arlington Heights, 631 F.3d 818, 823 (7th Cir. 2011) (“After reviewing the record below and the

allegations on appeal, we have no reason to believe that an amendment would not be futile in this

case.”); Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008) (“[A] district court may deny a motion

to amend ‘if the proposed amendment fails to cure the deficiencies in the original pleading, or

could not survive a second motion to dismiss * * *.’” (quoting Crestview Vill. Apartments v. United

States Dep’t of Hous. & Urban Dev., 383 F.3d 552, 558 (7th Cir. 2004))).

       Plaintiff’s proposed amended complaint [29] does not resolve the problems identified in

Defendants’ motions to dismiss, and in many instances it does not even address them. Though the

proposed amended complaint is forty pages longer than the original complaint, the additional

material yields Plaintiff little. Perkins v. Silverstein, 939 F.2d 463, 472 (7th Cir. 1991) (“While the

amended complaint is significantly longer than the first, it adds nothing of any substance.”)

(affirming denial of motion to amend and dismissal of complaint). The proposed amended

complaint adds claims, contains citations and quotations from various websites, offers legal

arguments, includes sections repetitive of (if not copied and pasted from) the response brief, and

insists that Plaintiff’s suit is for fraud under 18 U.S.C. § 1001, a criminal statute that provides no

private right of action. In short, it “is more unintelligible than [his] first complaint” and does not

“respond to any of the deficiencies raised by Defendants’ motions.” Endencia v. Am. Psychiatric

Ass’n, 2019 WL 4934601, at *4 (N.D. Ill. Oct. 7, 2019), aff’d, No. 19-3170, 2020 WL 6386595

(7th Cir. June 29, 2020) (denying motion to amend). For these reasons, the Court denies Plaintiff’s

motion to amend [28].



                                                  25
    Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 26 of 28 PageID #:497



        The Court will, however, allow Plaintiff to file another motion for leave to amend and

proposed amended complaint. If Plaintiff’s new proposed amended complaint does not resolve

the problems identified in Defendants’ motions to dismiss and this order, or if it would not survive

a motion to dismiss, the Court may dismiss the claims with prejudice, meaning Plaintiff would not

be able to file them again. Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329, 335 (7th

Cir. 2018) (“[C]ourts are within their discretion to dismiss with prejudice where a party does not

make [a] showing [that the party might cure the defects in the complaint].”); see Li v. Illinois Dep’t

of Fin. & Pro. Regul., 2018 WL 1453551, at *7 (N.D. Ill. Mar. 23, 2018) (denying leave to amend

because amendment would be futile).

        Plaintiff must also comply with the applicable Federal Rules of Civil Procedure. 7 Though

the Court construes pro se filings liberally, the Rules still apply to their filings. Schindler v.



Renaissance Hotel Mgmt. Co., LLC, 639 F. App’x 377, 378 (7th Cir. 2016) (even pro se litigants

“must follow court rules and directives.”) (citations omitted). The Court draws Plaintiff’s attention

to some of the most important rules that any proposed amended complaint will have to comply

with:

        Fed. R. Civ. P. 8(a): A pleading that states a claim for relief must contain:
        (1) a short and plain statement of the grounds for the court’s jurisdiction, unless the
        court already has jurisdiction and the claim needs no new jurisdictional support; (2)
        a short and plain statement of the claim showing that the pleader is entitled to relief;
        and
        (3) a demand for the relief sought, which may include relief in the alternative or different
        types of relief.



7
    These Rules are available on the Northern District of Illinois website at
https://www.ilnd.uscourts.gov/Pages.aspx?hgzcPGDge5ToV668jfZ/XfdMKgtbS5Wl under the “Federal
Rule” tab.



                                                   26
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 27 of 28 PageID #:498



       Fed. R. Civ. P. 10(b): A party must state its claims or defenses in numbered
       paragraphs, each limited as far as practicable to a single set of circumstances. A
       later pleading may refer by number to a paragraph in an earlier pleading. If doing
       so would promote clarity, each claim founded on a separate transaction or
       occurrence--and each defense other than a denial--must be stated in a separate count
       or defense.

       Fed. R. Civ. P. 11(b): By presenting to the court a pleading, written motion, or other
       paper--whether by signing, filing, submitting, or later advocating it--an attorney or
       unrepresented party certifies that to the best of the person’s knowledge,
       information, and belief, formed after an inquiry reasonable under the
       circumstances:
       (1)     it is not being presented for any improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost of litigation;
       (2)     the claims, defenses, and other legal contentions are warranted by existing
       law or by a nonfrivolous argument for extending, modifying, or reversing existing
       law or for establishing new law;
       (3)     the factual contentions have evidentiary support or, if specifically so
       identified, will likely have evidentiary support after a reasonable opportunity for
       further investigation or discovery * * *.

       As a final note, Plaintiff may consider seeking the aid of the Judge William J. Hibbler

Memorial Pro Se Assistance Program. The Pro Se Assistance Program operates by appointment only.

Appointments may be made at the Clerk’s Intake Desk on the 20th floor of the Dirksen Building at

219 South Dearborn Street, Chicago, IL 60604, by calling (312) 435-5691, or by signing up on the

Court’s website at www.ilnd.uscourts.gov/prose.htm.

IV.    Conclusion

       For the reasons stated above, Defendants’ motions [5, 18, and 22] are granted, and

Plaintiff’s complaint is dismissed without prejudice. Plaintiff’s motion to amend [28] is denied,

as the proposed amended complaint [29] fails to correct the deficiencies in the original complaint.

Plaintiff may file a new motion to amend with a new proposed amended complaint—if he can do

so consistent with the reasoning and instructions in this order——by April 26, 2021. If no motion

for leave to amend is filed by that deadline, the Court will dismiss all claims with prejudice and




                                                27
   Case: 1:20-cv-02117 Document #: 34 Filed: 03/29/21 Page 28 of 28 PageID #:499



enter a final judgment. If a motion for leave to amend is filed, then Defendants may file a response

to the motion no later than May 10, 2021.




Dated: March 29, 2021                                        ____________________________
                                                             Robert M. Dow, Jr.
                                                             United States District Judge




                                                28
